EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Muth, Reg. # 75,591 on 1/29/2020.

The application has been amended as follows: 

Claim 1, line 6 is amended from 
“a gear casing positioned within the outer housing; “ to
 -- a gear casing positioned within the outer housing; a motor casing and an end plate coupling the gear casing to the motor casing, wherein the end plate includes a redirecting surface; --.

Claim 1, lines 11-12, is amended from “and a redirecting surface” to 
-- and the redirecting surface--.

Claim 4 is cancelled.

Claim 5 is amended from “The reciprocating saw of claim 4” to – The reciprocating saw of claim 1--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Palm (U.S. Patent 5,006,740) is considered the closest prior art. Palm discloses a reciprocating saw as claimed having an upstream opening (e.g. rear edge 68) between the outer housing and the gear casing; a downstream opening (30); and an egress path (channels 72) extending between the upstream opening (e.g. rear edge 68) and the downstream opening (at blade end of outer housing, wherein the redirecting surface is configured to redirect fluid (i.e. air) flowing along the egress path from the upstream to the downstream opening during the cutting operation. However, Palm does not disclose that an endplate includes the redirecting surface.  There is no teaching found in Palm or the prior art to modify Palm to have an endplate with the redirecting surface as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA M LEE/           Primary Examiner, Art Unit 3724